
	
		II
		112th CONGRESS
		1st Session
		S. 1471
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Blumenthal (for
			 himself, Mrs. Gillibrand, and
			 Mr. Brown of Ohio) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit discrimination in employment on the basis of
		  an individual’s status or history of unemployment.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Employment Opportunity Act of
			 2011.
		2.Findings and
			 purpose
			(a)FindingsCongress finds that denial of employment
			 opportunities to individuals because they are or have been unemployed is
			 discriminatory and burdens commerce by—
				(1)reducing personal
			 consumption and undermining economic stability and growth;
				(2)squandering human
			 capital essential to the Nation’s economic vibrancy and growth;
				(3)increasing demands
			 for Federal and State unemployment insurance benefits, reducing trust fund
			 assets, and leading to higher payroll taxes for employers, cuts in benefits for
			 jobless workers, or both;
				(4)imposing
			 additional burdens on publicly funded health and welfare programs; and
				(5)depressing income,
			 property, and other tax revenues that the Federal Government, States, and
			 localities rely on to support operations and institutions essential to
			 commerce.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to prohibit
			 consideration of an individual’s status as unemployed in considering applicants
			 for, screening for, or hiring for positions, except where a requirement related
			 to employment status is a bona fide occupational qualification reasonably
			 necessary to successful performance in the job; and
				(2)to eliminate the
			 burdens imposed on commerce due to the exclusion of such individuals from
			 employment.
				IFair
			 employment for nonfederal employees
			101.DefinitionsAs used in this Act—
				(1)the term affected individual
			 means any person who was not considered for employment, or was not hired by an
			 employer, as an employee, because of the person’s current employment status
			 (current as of the date of the decision concerning consideration or hiring), or
			 any person who was not considered, screened, or referred for an employment
			 opportunity, as an employee, by an employment agency because of the person’s
			 current employment status (current as of the date of the decision concerning
			 consideration, screening, or referral);
				(2)the term
			 employee has the meaning given the term in section 3 of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 203), but shall not include an employee
			 covered under subchapter V of chapter 63 of title 5, United States Code;
				(3)the term
			 employer—
					(A)means any person
			 engaged in commerce or any industry or activity affecting commerce who has 15
			 or more employees for each working day in each of 20 or more calendar weeks in
			 the current or preceding calendar year;
					(B)includes—
						(i)any
			 person who acts, directly or indirectly, in the interest of an employer
			 described in subparagraph (A) with respect to employing individuals to work for
			 the employer; and
						(ii)any
			 successor in interest of an employer described in subparagraph (A);
						(C)includes any
			 public agency, as defined in section 3 of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 203), but shall not include an employing agency covered under
			 subchapter V of chapter 63 of title 5, United States Code; and
					(D)includes the
			 Government Printing Office and the Library of Congress;
					(4)the term employment agency
			 means any person regularly undertaking with or without compensation to procure
			 employees for an employer or to procure for individuals opportunities to work
			 as employees for an employer and includes an agent of such a person, and
			 includes any person who maintains an Internet website that publishes
			 advertisements or announcements of openings in jobs for employees;
				(5)the term
			 Secretary means the Secretary of Labor; and
				(6)the term
			 status as unemployed, used with respect to an individual, means
			 the individual’s present or past unemployment, regardless of the length of time
			 such individual was unemployed.
				102.Prohibited
			 acts
				(a)EmployersIt
			 shall be an unlawful practice for an employer to—
					(1)fail or refuse to
			 consider for employment, or fail or refuse to hire, an individual as an
			 employee, because of the individual’s status as unemployed;
					(2)publish in print,
			 on the Internet, or in any other medium, an advertisement or announcement for
			 an employee for any job that includes—
						(A)any provision stating or indicating that an
			 individual’s status as unemployed disqualifies the individual for a job;
			 and
						(B)any provision stating or indicating that an
			 employer will not consider or hire an individual for employment based on that
			 individual’s status as unemployed; and
						(3)direct or request that an employment agency
			 take an individual’s status as unemployed into account in considering,
			 screening, or referring applicants for employment as an employee.
					(b)Employment
			 agenciesIt shall be an unlawful practice for an employment
			 agency to—
					(1)fail or refuse to consider, screen, or
			 refer an individual for employment as an employee based on the individual’s
			 status as unemployed;
					(2)limit, segregate, or classify individuals
			 in any manner that may limit their access to information about jobs, or
			 consideration, screening, or referral for jobs, as employees, because of their
			 status as unemployed; or
					(3)publish, in print
			 or on the Internet or in any other medium, an advertisement or announcement for
			 any vacancy in a job, as an employee, that includes—
						(A)any provision stating or indicating that an
			 individual’s status as unemployed disqualifies the individual for a job;
			 and
						(B)any provision stating or indicating that an
			 employer will not consider or hire an individual for employment based on that
			 individual’s status as unemployed.
						(c)Interference
			 with rights, proceedings or inquiriesIt shall be unlawful for any employer or
			 employment agency to—
					(1)interfere with,
			 restrain, or deny the exercise of or the attempt to exercise, any right
			 provided under this Act; or
					(2)fail or refuse to hire, to discharge, or in
			 any other manner to discriminate against any individual, as an employee,
			 because such individual—
						(A)opposed any
			 practice made unlawful by this Act;
						(B)has filed any
			 charge, or has instituted or caused to be instituted any proceeding, under or
			 related to this Act;
						(C)has given, or is
			 about to give, any information in connection with any inquiry or proceeding
			 relating to any right provided under this Act; or
						(D)has testified, or
			 is about to testify, in any inquiry or proceeding relating to any right
			 provided under this Act.
						(d)Bona fide
			 occupational qualificationNotwithstanding any other provision of this
			 Act, consideration by an employer or employment agency of an individual’s
			 status as unemployed shall not be an unlawful employment practice under this
			 Act if an individual’s employment in a similar or related job for a period of
			 time reasonably proximate to the hiring of such individual is a bona fide
			 occupational qualification reasonably necessary to successful performance in
			 the job that is being filled.
				103.Enforcement
				(a)Civil action by
			 individual
					(1)Liability for
			 employers and employment agenciesAny employer or employment
			 agency that violates subsection (a) or (b) of section 4 shall be liable to any
			 affected individual—
						(A)for actual damages
			 equal to—
							(i)the
			 amount of—
								(I)any wages, salary,
			 employment benefits, or other compensation denied or lost to such individual by
			 reason of the violation; or
								(II)in a case in
			 which wages, salary, employment benefits, or other compensation have not been
			 denied or lost to the individual, any actual monetary losses sustained by the
			 individual as a direct result of the violation or an amount of $1,000 per
			 violation per day, whichever is greater;
								(ii)the
			 interest on the amount described in clause (i) calculated at the prevailing
			 rate; and
							(iii)an
			 additional amount as liquidated damages equal to the sum of the amount
			 described in clause (i) and the interest described in clause (ii), and any
			 punitive damages, except that if an employer or employment agency that has
			 violated section 4 proves to the satisfaction of the court that the act or
			 omission that violated section 4 was in good faith and that the employer had
			 reasonable grounds for believing that the act or omission was not a violation
			 of section 4, such court may, in its discretion, reduce the amount of the
			 liability to the amount and interest determined under clauses (i) and (ii),
			 respectively; and
							(B)for such equitable
			 relief as may be appropriate, including employment.
						(2)Right of
			 actionAn action to recover the damages or equitable relief
			 prescribed in paragraph (1) may be maintained against any employer or
			 employment agency in any Federal or State court of competent jurisdiction by
			 any 1 or more persons for and on behalf of—
						(A)the affected
			 individual; or
						(B)the affected
			 individual and other individuals similarly situated.
						(3)Fees and
			 costsThe court in such an action shall, in addition to any
			 judgment awarded to the plaintiff, allow a reasonable attorney’s fee,
			 reasonable expert witness fees, and other costs of the action to be paid by the
			 defendant.
					(4)LimitationsThe
			 right provided by paragraph (2) to bring an action by or on behalf of any
			 affected individual shall terminate—
						(A)on the filing of a
			 complaint by the Secretary in an action under subsection (d) in which restraint
			 is sought of any violation of section 4; or
						(B)on the filing of a
			 complaint by the Secretary in an action under subsection (b) in which a
			 recovery is sought of the damages described in paragraph (1)(A) owing to an
			 affected individual by an employer or employment agency liable under paragraph
			 (1),
						unless the
			 action described in subparagraph (A) or (B) is dismissed without prejudice on
			 motion of the Secretary.(b)Action by the
			 Secretary
					(1)Administrative
			 actionThe Secretary shall receive, investigate, and attempt to
			 resolve complaints of violations of section 4 in the same manner that the
			 Secretary receives, investigates, and attempts to resolve complaints of
			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206 and 207).
					(2)Civil
			 actionThe Secretary may bring an action in any court of
			 competent jurisdiction—
						(A)to enjoin
			 violations of this title and seek other relief and necessary to prevent future
			 violations;
						(B)to recover—
							(i)the
			 damages described in subsection (a)(1)(A);
							(ii)in
			 the case of a violation of section 4(c), a civil penalty of not less than $250
			 per violation (in addition to any other relief available under this
			 subparagraph); or
							(iii)such other
			 equitable relief as the court determines to be appropriate.
							(3)Sums
			 recoveredAny sums recovered by the Secretary pursuant to
			 paragraph (2)(B)(i) shall be held in a special deposit account and shall be
			 paid, on order of the Secretary, directly to each affected individual. Any such
			 sums recovered pursuant to paragraph (2)(B)(i) that are not paid to an affected
			 individual because of inability to do so within a period of 3 years and any
			 sums recovered pursuant to paragraph (2)(B)(ii) shall be deposited into the
			 Treasury of the United States as miscellaneous receipts.
					(c)Limitation
					(1)In
			 generalExcept as provided in paragraph (2), an action under
			 subsection (a) may be brought not later than 2 years after the date of the last
			 event constituting the alleged violation for which the action is brought,
			 except that the limitation period for filing an action by an individual shall
			 be tolled during the period during which the Secretary is considering a
			 complaint against any defendant named in a complaint filed with the Secretary
			 under subsection (b)(1).
					(2)Willful
			 violationIn the case of such action brought for a willful
			 violation of section 4, such action may be brought not later than 3 years after
			 the date of the last event constituting the alleged violation for which such
			 action is brought, except that the limitation period for filing an action by an
			 individual shall be tolled during the period during which the Secretary is
			 considering a complaint, against the defendant involved, that is filed with the
			 Secretary under subsection (b)(1).
					(3)CommencementIn
			 determining when an action is commenced by the Secretary under this section for
			 the purposes of this subsection, it shall be considered to be commenced on the
			 date when the Secretary files a complaint in a court of competent
			 jurisdiction.
					(d)Action for
			 injunction by SecretaryThe district courts of the United States
			 shall have jurisdiction, for cause shown, in an action brought by the
			 Secretary—
					(1)to restrain
			 violations of section 4;
					(2)to award such
			 other equitable relief as may be appropriate, including employment; and
					(3)to award monetary
			 damages.
					(e)Solicitor of
			 LaborThe Solicitor of Labor may appear for and represent the
			 Secretary on any litigation brought under this section.
				(f)Government Printing Office and Library of
			 CongressWith respect to the
			 Government Printing Office (acting as an employer or employment agency), and
			 with respect to the Library of Congress (acting as an employer or employment
			 agency), the authority of the Secretary of Labor under this title shall be
			 exercised respectively by the Public Printer and the Librarian of
			 Congress.
				IIFair employment
			 for federal employees
			201.Prohibited
			 actsTitle 5, United States
			 Code, is amended by inserting after chapter 23 the following:
				
					25Prohibition on
				discrimination based on employment status
						2501.DefinitionsAs used in this chapter—
							(1)the term affected individual
				means any person who was not considered for employment, or was not hired by an
				employing agency, as an employee, because of the person’s current employment
				status (current as of the date of the decision concerning consideration or
				hiring), or any person who was not considered, screened, or referred for an
				employment opportunity, as an employee, by an employment agency because of the
				person’s current employment status (current as of the date of the decision
				concerning consideration, screening, or referral);
							(2)the term
				employee means an individual described in section
				6381(1)(A);
							(3)the term
				employing agency means an agency covered under subchapter V of
				chapter 63;
							(4)the term employment agency
				means any person regularly undertaking with or without compensation to procure
				employees for an employing agency or to procure for individuals opportunities
				to work as employees for an employing agency and includes an agent of such a
				person, and includes any person who maintains an Internet website that
				publishes advertisements or announcements of openings in jobs for
				employees;
							(5)the term
				Secretary means the Secretary of Labor; and
							(6)the term
				status as unemployed, used with respect to an individual, means
				the individual’s present or past unemployment, regardless of the length of time
				such individual was unemployed.
							2502.Prohibited
				acts
							(a)It shall be an
				unlawful practice for an employing agency to—
								(1)fail or refuse to
				consider for employment, or fail or refuse to hire, an individual as an
				employee, because of the individual’s status as unemployed;
								(2)publish in print,
				on the Internet, or in any other medium, an advertisement or announcement for
				an employee for any job that includes—
									(A)any provision stating or indicating that an
				individual’s status as unemployed disqualifies the individual for a job;
				and
									(B)any provision stating or indicating that an
				employing agency will not consider or hire an individual for employment based
				on that individual’s status as unemployed; and
									(3)direct or request that an employment agency
				take an individual’s status as unemployed into account in considering,
				screening, or referring applicants for employment as an employee.
								(b)It shall be an
				unlawful practice for an employment agency to—
								(1)fail or refuse to consider, screen, or
				refer an individual for employment as an employee based on the individual’s
				status as unemployed;
								(2)limit, segregate, or classify individuals
				in any manner that may limit their access to information about jobs, or
				consideration, screening, or referral for jobs, as employees, because of their
				status as unemployed; or
								(3)publish, in print
				or on the Internet or in any other medium, an advertisement or announcement for
				any vacancy in a job, as an employee, that includes—
									(A)any provision stating or indicating that an
				individual’s status as unemployed disqualifies the individual for a job;
				and
									(B)any provision stating or indicating that an
				employing agency will not consider or hire an individual for employment based
				on that individual’s status as unemployed.
									(c)It shall be unlawful for any employing
				agency or employment agency to—
								(1)interfere with,
				restrain, or deny the exercise of or the attempt to exercise, any right
				provided under this chapter; or
								(2)fail or refuse to hire, to discharge, or in
				any other manner to discriminate against any individual, as an employee,
				because such individual—
									(A)opposed any
				practice made unlawful by this chapter;
									(B)has filed any
				charge, or has instituted or caused to be instituted any proceeding, under or
				related to this chapter;
									(C)has given, or is
				about to give, any information in connection with any inquiry or proceeding
				relating to any right provided under this chapter; or
									(D)has testified, or
				is about to testify, in any inquiry or proceeding relating to any right
				provided under this chapter.
									(d)Notwithstanding any other provision of this
				chapter, consideration by an employing agency or employment agency of an
				individual’s status as unemployed shall not be an unlawful employment practice
				under this chapter if an individual’s employment in a similar or related job
				for a period of time reasonably proximate to the hiring of such individual is a
				bona fide occupational qualification reasonably necessary to successful
				performance in the job that is being filled.
							2503.EnforcementThe Office of Personnel Management shall
				prescribe regulations necessary for the administration of this chapter. The
				regulations prescribed under this chapter shall, to the extent appropriate, be
				consistent with the regulations prescribed by the Secretary of Labor to carry
				out title I of the Fair Employment Opportunity Act of
				2011.
						.
			
